        Case 9:20-cv-00164-DLC-KLD Document 15 Filed 12/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  TRAVIS BOOSE, individually and on
  behalf of similarly situated JOHN                CV 20-164-M-DLC-KLD
  DOES 1-500,

                       Plaintiff,                   ORDER

  vs.

  FNP, INC., d/b/a FIRST NATIONAL
  PAWN; FNP OF MONTANA, INC.,
  d/b/a FIRST NATIONAL PAWN;
  FNP of MISSOULA, INC., d/b/a
  FIRST NATIONAL PAWN; FNPS,
  LLC; FIRST NATIONAL
  PROPERTIES, LLC, and DOES 105

                       Defendants.


        IT IS ORDERED that the preliminary pretrial conference scheduled for

January 15, 2021, at 10:00 a.m. will be held telephonically. All counsel shall call

1-866-390-1828 at the designated time to participate in the scheduling conference.

When prompted, enter the access code 8447649 followed by #.

        DATED this 28th day of December, 2020.



                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge



                                          1
